Title: To James Madison from William Savage, 13 May 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica May 13 1803
					
					On the 5th. April I did myself the Honour to address you & transmitted original & Duplicate of my Account With the US for the first quarter Amount £83. 12. S equal to 250 Dollars 80 Cents, for which I have drawn on you this day at 30 days in favor of Elliston & John Perot which I doubt not will meet due Honour.  From the expected renewal of Hostilities between England & France I am daily granting protections to the natives & Citizens of America.  As yet none have been impressed.  I have the Honour to be with Respect Your Obed. H Servt.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
